SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(A) of the Securities Exchange Act of 1934 Filed by the Registrant / X / Filed by a Party other than the Registrant / / Check the appropriate box: / / Preliminary Proxy Statement. / / Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e) (2)). / / Definitive Proxy Statement. / / Definitive Additional Materials. / X / Soliciting Material Pursuant to § 240.14a-12. TH LEE, PUTNAM INVESTMENT TRUST (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): / X / No fee required. / / Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: Total fee paid: / / Fee paid previously with preliminary materials. / / Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: Filing Party: Date Filed: (3) (4) William T. Connolly, Jr., CFA Senior Managing Director Head of Global Distribution Putnam Investments One Post Office Square Boston, Massachusetts 02109 August 2007 NOTICE: TH Lee, Putnam Emerging Opportunities Portfolio proxy mailing to your clients Dear Investment Colleague: As you may recall, in July the Board of Trustees of TH Lee, Putnam Emerging Opportunities Portfolio approved a plan of liquidation for the fund. The Trustees have now sent a proxy statement to fund shareholders recommending that they vote in favor of the plan. The proxy statement includes two proposals: Proposal 1 is to liquidate and dissolve the fund; Proposal 2 is to eliminate the funds policy of making quarterly share repurchase offers, which would relieve the fund of the necessity to hold cash merely to meet quarterly repurchase requirements. Both proposals must be approved for the plan to be implemented. The Trustees chose this plan among alternatives as being the best way to provide shareholders with the liquidity many have desired, as evidenced by the oversubscription of each quarterly share repurchase offer during the past two years. If both proposals are approved at the shareholder meeting scheduled for October 18, the process of orderly liquidating portfolio assets will begin immediately, and there will be no repurchase offer in November or thereafter. The Trustees anticipate that the proceeds of the initial liquidation of readily tradable securities will be distributed to shareholders soon thereafter. Additional distributions are likely as the fund managers liquidate the funds investments in two thinly traded former venture capital investments, CommVault Systems and Restore Medical. Together, these securities represented approximately 32% of the funds net assets as of June 30, 2007, and the fund managers estimate that it may require1218 months to liquidate these positions, particularly Restore Medical. Should you have any questions regarding the plan of liquidation, please call Putnam Alternative Investments Services at 1-888-493-1199. The proxy statement your clients receive will also contain complete details. Thank you for your support of TH Lee, Putnam Emerging Opportunities Portfolio and for the help that you give your clients in advising them about this liquidation. Sincerely, 247679 8/07
